PAGE, Justice
(dissenting).
Today the court, in essence, concludes that losing the privilege to drive is a small price to pay for saving your life. In reaching this conclusion, the court fails to adhere to our rules of statutory construction, our case law, and our constitutional mandate to do justice. Therefore, I respectfully dissent.
I.
First, it is important to have a full understanding of the implications of the court’s decision. The court’s decision not *221only discourages victims of domestic abuse who happen to be intoxicated from fleeing their abusers when the only means to do so is in a motor vehicle and allows them to be punished if they do, it goes further. By its decision, the court also discourages domestic abuse victims from even seeking refuge in a motor vehicle. Based on our case law, today’s decision deprives many victims of domestic violence1 of the only available refuge. That is because an intoxicated person is guilty of violating our driving-while-impaired statute if the person “drive[s], operate[s], or [is] in physical control of any motor vehicle.” Minn.Stat. § 169A.20, subd. 1 (2012) (emphasis added). We have held that a person is in physical control of a motor vehicle if the person “has the means to initiate any movement of that vehicle, and he [or she] is in close proximity to the operating controls of the vehicle.” State v. Fleck, 777 N.W.2d 233, 236 (Minn.2010).
To illustrate, in Fleck, the defendant was found in his vehicle, outside of his apartment, with the keys in the center console. 777 N.W.2d at 235. Even though he had not recently driven the vehicle, we concluded that Fleck “was in a position to exercise dominion or control over the vehicle and that he could, without too much difficulty, make the vehicle a source of danger.” Id. at 237; see also State v. Starfield, 481 N.W.2d 834, 835 (Minn.1992) (reinstating a defendant’s conviction who was found stuck in a snow-filled ditch without the keys in the ignition); State v. Juncewski, 308 N.W.2d 316, 319-20 (Minn.1981) (concluding that the motor of a vehicle need not be running to find that a defendant was in physical control of the vehicle). Certainly the same is true when, as here, the Commissioner need only prove by a preponderance of the evidence that the petitioner was in physical control of the vehicle. See State v. Halvorson, 288 Minn. 424, 431, 181 N.W.2d 473, 477 (1970). Thus, upon entering the vehicle, Axelberg, without having made any attempt to start or drive the vehicle, was in violation of MinmStat. § 169A.20 and subject to the loss of her driving privileges simply because she attempted to shelter herself from her husband’s abuse.
The court asserts that “the analysis of [the] dissenting [opinions] prioritizes a policy that protects victims of domestic abuse over a policy that protects the public from impaired drivers.” That assertion suggests that the two policies are mutually exclusive. But in fact they are not mutually exclusive and can be harmonized in a way that protects the public from impaired drivers while at the same time not punishing the victim of domestic violence who seeks shelter from her abuser in a motor vehicle.
This case provides an example of how the appropriate balance can be struck. Here, Axelberg drove only when she faced near certain bodily injury or death. The risk to the public was minimized because she drove at a time and on a road not likely to have traffic, either vehicular or pedestrian, and drove only as far as necessary to obtain protection from her husband and no farther. Indeed, it is the absence of other people that makes the necessity defense appropriate in this case. Thus, allowing the necessity defense in license revocation hearings under Minn.Stat. § 169A.53, subd. 3 (2012), allows the district court to harmonize the interests of *222the general public with those of victims of physical or sexual violence.
Finally, the necessary implication of the court’s decision is that the necessity defense is unavailable not only in cases of domestic abuse, but also in cases in which a victim is seeking refuge from a violent physical or sexual assault or kidnaping, and the court’s decision thus discourages those individuals from seeking shelter in a motor vehicle as well.
II.
In its slavish attempt to adhere to section 169A.58’s plain meaning, the court ignores the well-recognized rule of statutory construction that statutes in derogation of the common law are to be strictly construed.2 In rejecting this approach, the court states that this rule does not apply because the implied consent law is part of our “modern regulatory legislation.” Because the law was unknown to the common law, the court reasons, the rule of strict construction is inapplicable. The court is wrong. We recently applied this rule to a civil wage-and-hour statute unknown to the common law in Brekke v. THM Biomedical, Inc., 688 N.W.2d 771 (Minn.2004).
In Brekke, the plaintiff sued his employer for violating Minn.Stat. § 181.79 (2012). 683 N.W.2d at 772. Section 181.79 prohibits employers from deducting money an employee owes the company from the employee’s wages. Minn.Stat. § 181.79, subd. 1. The employer argued that the employee was estopped from bringing his claim because he had breached contract and fiduciary duties during his employment. 683 N.W.2d at 775-77. We considered whether the common law defenses of waiver and estoppel were abrogated in light of exceptions contained within section 181.79 because none of these exceptions included waiver or estoppel. Id. at 775. We applied the canon of construction that statutes that abrogate the common law must do so expressly or by necessary implication. Id. at 776. Because section 181.79 did not clearly abrogate the common law defenses of waiver and estoppel, we concluded that the Legislature had not intended to abolish those defenses. Id.; cf. Neuberger v. Hennepin Cnty. Workhouse, 340 N.W.2d 330, 332 (Minn.1983) (concluding that despite the absence of an estoppel exception in the Workers’ Compensation Act, an employer was estopped from asserting the statutory time bar because it had erroneously told the employee that his disability benefits would last indefinitely).
We applied this canon in Brekke even though wage-and-hour laws were unknown at common law, see 48B Am.Jur.2d Labor and Labor Relations § 2818 (2005), and are remedial in nature, A.H. Phillips, Inc. v. Walling, 324 U.S. 490, 493, 65 S.Ct. 807, 89 L.Ed. 1095 (1945). Under the majority’s reasoning in this case, our rule of construction relating to abrogation of the common law should not have resulted in relief for Brekke.
The court responds that the statute in Brekke did not create “an entire system of law in the way that the Implied Consent Law does.” But we essentially applied this rule to the Workers’ Compensation Act, see Neuberger, 340 N.W.2d at 332, which, as the treatise the majority cites notes, “provide[s] a complete system of law,” see 3 Norman J. Singer & J.D. *223Shambie Singer, Statutes and Statutory Construction § 61:3, at 357 (7th ed.2008). In Neuberger, the employer denied Neu-berger’s workers’ compensation claim and Neuberger went to discuss the denial with his supervisor. 340 N.W.2d at 331. The supervisor erroneously told Neuberger that he was equally well or better off on disability benefits and incorrectly indicated that disability benefits would last until he was 65. Id. Relying on these representations, Neuberger declined to file a workers’ compensation claim until 4 years later when, at age 55, his disability benefits expired. Id. at 330-31. His employer responded that the 3-year, statutory time bar precluded his claim. Id. at 331 (citing Minn.Stat. § 176.151, subd. 1 (1982) (current version at Minn.Stat. § 176.151(a) (2012))). We disagreed, holding that the employer was estopped from asserting the time bar because the supervisor’s misrepresentations caused Neuberger to file his claim late. Id. at 332. We reached this conclusion despite the fact that the Workers’ Compensation Act is a complete system of law unknown to the common law and did not include an exception for estop-pel, see Minn.Stat. § 176.151(c) (2012) (allowing claims after the statutory time bar when physical or mental incapacity prevent the employee from filing a claim). Although we did not expressly invoke the canon that statutes in derogation of the common law are strictly construed, the effect was the same: we applied a common law exception to a complete statutory regime unknown at common law.
The court concludes that section 169A.53 abrogates the common law by necessary implication because it limits the issues a petitioner may raise in an implied consent hearing. But in Brekke, the statute prohibiting wage deductions limited the defenses an employer could raise. 683 N.W.2d at 775. Despite these limits, we concluded that the Legislature had not intended to abrogate the common law defenses of estoppel and waiver. Id. at 775-76. Similarly, in Neuberger, we applied estoppel to a time bar despite the fact that estoppel was not one of the exceptions provided in the statute. See Minn.Stat. § 176.151(c); Neuberger, 340 N.W.2d at 332. In State v. Hage, a criminal ease, we acknowledged that the necessity defense is available in criminal cases involving driving under the influence. 595 N.W.2d 200 (Minn.1999). At the time, the statute at issue provided affirmative defenses for defendants who consumed alcohol after driving or were under the influence of prescribed drugs. Minn.Stat. § 169.121, subd. 2(d) (1998). The statute did not mention the necessity defense. See Minn. Stat. § 169.121 (1998). Under the court’s reasoning today, the necessity defense should not have been available in Hage, yet we acknowledged that it was. Hage, 595 N.W.2d at 207. Unless the court is saying that Hage was wrongly decided and is reversing it sub silentio, the reasoning of Hage should lead to the conclusion that the necessity defense is available in driver’s license revocation cases.
III.
The court also contends that the necessity defense is unavailable because that defense only applies in criminal cases. But we have effectively applied the necessity defense in civil tort cases. See, e.g., O’Leary v. Wangensteen, 175 Minn. 368, 370-73, 221 N.W. 430, 431-32 (1928) (holding that the defendant was not liable for killing the plaintiffs dog because the dog was threatening the defendant’s poultry); Vincent v. Lake Erie Transp. Co., 109 Minn. 456, 458, 124 N.W. 221, 221 (1910) (concluding that it was not negligent for the defendant to leave his boat attached to a dock when a severe storm made it imprudent to leave the dock). Moreover, we have said that implied consent hearings *224are quasi-criminal, and on that basis provided protections typically reserved for criminal defendants. Friedman v. Comm’r of Pub. Safety, 473 N.W.2d 828, 832, 835 (Minn.1991) (holding that criminal defendants have a limited right to confer with counsel before deciding whether to submit to alcohol screening).
In sum, the facts of this case require us to comply with our constitutional mandate to do justice and adhere to well-recognized principles of statutory construction. Because the court fails to do so, I respectfully dissent.3
WRIGHT, Justice (dissenting). I join in the dissent of Justice PAGE.
LILLEHAUG, Justice (dissenting). I join in the dissent of Justice PAGE.

. An estimated 36% of domestic violence victims have chemical dependency problems, often an unfortunate aftereffect of abuse. James J. Collins & Donna L. Spencer, Linkage of Domestic Violence and Substance Abuse Services 1, 9 (1999), available at https://www. ncjrs.gov/pdffiles 1/nij/grants/l 94122.pdf.


. Because this canon of construction serves as a presumption, we typically do not first consider whether the statute is ambiguous. See, e.g., Dahlin v. Kroening, 796 N.W.2d 503, 505 (Minn.2011) (considering whether a statute abrogates the common law without first deciding that it is ambiguous); Wirig v. Kinney Shoe Corp., 461 N.W.2d 374, 377-78 (Minn.1990) (same).


. I join the dissent of Justice Wright and the dissent of Justice Lillehaug.